Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ervin Middleton appeals the district court’s order dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Middleton v. Carrington Mortg. Servs., LLC, No. 1:16-cv-01084-LMB-MSN (E.D. Va. Aug. 26, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED